TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 17, 2019



                                       NO. 03-18-00510-CV


                                      Joe Behrens, Appellant

                                                  v.

                          WTG Gas Transmission Company, Appellee




     APPEAL FROM THE 452ND DISTRICT COURT OF MCCULLOCH COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
                AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on April 30, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 17, 2019



                                       NO. 03-18-00511-CV


                         Earl Behrens and Grace Behrens, Appellants

                                                  v.

                          WTG Gas Transmission Company, Appellee




     APPEAL FROM THE 452ND DISTRICT COURT OF MCCULLOCH COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
                AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on April 30, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Appellants shall pay all

costs relating to this appeal, both in this Court and in the court below.